DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1 – 13 and 17 – 20) in the reply filed on 10/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that the diffuser and the compressor housing cooperate to define a plenum therebetween. It is unclear whether this limitation refers to the same plenum as the one recited in claim 1 or if it is a separate plenum.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 – 13, and 17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al. (US 10,124,875).
Regarding 1 and 17, Farley et al. discloses a balloon (200) configured to retain a lifting gas therein, the balloon including a ballonet disposed therein that is configured to retain ballasting gas therein; and an altitude control system, comprising: a compressor (810) assembly defining a plenum (812) therein; a passive valve (870) assembly coupled to a first portion of the compressor assembly and in fluid communication with the plenum; and an active valve (871) assembly coupled to a second portion of the compressor assembly and in fluid communication with the plenum (Col. 40; lines 32 – 41).  
Regarding claim 11, Farley et al. discloses that the compressor assembly includes: a diffuser (Col. 38; lines 33 – 42); a compressor housing (housing shown in Fig. 9A around compressor assembly 800) configured to selectively engage the diffuser (inherent in Farley et al.); and an intake (813) configured to selectively engage the compressor housing (inherent in Farley et al.).  
Regarding claim 12, Farley et al. discloses that the diffuser and the compressor housing cooperate to define a plenum therebetween (it is inherent in Farley et al. that the space between the outer housing structure and the diffuser would define a plenum).  
Regarding claim 13, Farley et al. discloses that the intake includes an upper portion (top of 812) and a lower portion (where 813 begins), the lower portion defining a bellmouth configuration (Fig. 7B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. in view of Gartner (US 9,534,504).
Regarding claim 2, Farley et al. discloses that the compressor assembly includes an impeller (Col. 38, line 40), but fails to teach a motor, such that rotation of the motor causes a corresponding rotation of the impeller. Farley et al. discusses the use of an electrical power source but does not explicitly teach the use of a motor to rotate the impeller. However, Gartner discloses a balloon altitude control system having an impeller actuated by a motor (Col. 17; lines 57 – 63). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a motor in order to provide an efficient means of actuating the impeller.

Allowable Subject Matter
Claims 3 – 10 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or render obvious a compressor having an upper surface, the upper surface defining a plurality of apertures therethrough, the plurality of apertures in fluid communication with the plenum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642